AFFIRNI; Opinion Filed January 14, 2013.




                                                                     lnTbe
                                                 Qiourt of Appeals
                                      lf.iftl! ilistrict of Wexas at 1ilallas
                                                          No. 05-11-01023-CV


                                                    PIDLLIP CARO, Appellant

                                                                         v.
                 ·FEDERAL HOMKLOAN~MORTGAGE CORPORATION, Appellee                                                                                        i-::




                                    On Appeal froin th.e County Co-urt at Law No. 2
                                                Dallas County, Texas
                                        Trial Court Cause No. CC-11-04179-B


                                             MEMORANDUM OPINION
                                          Before Justices Bridges, Lang, and Richter•
                                                   Opinion By Justice Lang

            This is an appeal from a judgment in a forcible detainer action awarding to Federal Home

Loan Mortgage Corporation (FHLMC) possession of property located at 412 Orchard Hill Drive,

Cedar Hill, Texas 7 5104 ("property"). In a single issue, Phillip Caro, appearing pro se, argues the

trial court erred in granting judgment in favor ofFHLMC because the complaint and notice to vacate

were insufficient? We affirm the trial court's judgment.




   1   The Honorable Martin Richter, Retired Justice, Fifth District Court of Appeals, Dallas, Texas, sitting by assignment.

  2 Caro filed the notice of appeal individually, but argues at times as if he is joined by other occupants of the property. However, because no other

occupants joined Caro in the notice of appeal, we address the arguments raised only as they pertain to him. See TEX. R. APP. PRoc. 25.l{c), (dXS).
                                         I. BACKGROUND

        FHLMC purchased the property at a foreclosure sale on September 7, 2010, after Caro and

 LaToya Alexander defaulted on a promissory note that was secured by a deed of trust covering the

 property. Pursuant to the deed of trust, Caro, Alexander, and any other occupant became tenants at

 sufferance subject to removal by writ of possession or other court proceeding.

        On January 18,2011, and again on January 31,2011, FHLMC gave Caro, Alexander, and

 tenant Patsy R. Johnson written notice to vacate the property. The notices, sent both by certified

 mail, return receipt requested and regular mail, informed Caro, Alexander, and Johnson that suit

 would be filed if the property was not timely vacated. The first notice gave three days to vacate and

 the second notice gave ninety days.

        On May 18, 2011, after Caro, Alexander, and Johnson had failed to vacate the property,
                                  '·.
 FHLMC filed its forcible detainer action in justice court and attached to the petition a copy of the . ·
                                              . -~
 deed of trust. The petition stated that FHLMC o~ed the property and was entitled to immediate ..

 possessiOn. The petition also stated that Caro, Alexander, and Johnson were given written notice

 to vacate the property, but they failed and refused to leave. The petition identified the property by

 its street address as well as by the legal description found in the deed of trust. Caro, Alexander, and

 Johnson failed to answer the petition, and the justice court rendered judgment in favor ofFHLMC.

 This judgment was subsequently appealed to the county court at law.

        At the de novo bench trial, FHLMC offered into evidence without objection (1) a substitute

 trustee's deed showing FHLMC purchased the property at the foreclosure sale, (2) the deed of trust,

 and (3) copies of the notices to vacate sent to Caro, Alexander, and Johnson. Johnson, the sole

· defendant to appear, offered no evidence, and FHLMC was again awarded judgment. The trial court

 did not file findings of fact and conclusions of law, and none were requested.




                                                     -2-
                              II. SUFFICIENCY OF THE PETITION

          Relying on Steele v. Steele, 2 Willson 299, {Tex. Ct. App. 1884), Caro challenges the

  sufficiency of the petition and appears to argue FHLMC should have attached an exhibit containing

  the "correct legal description."

          The record reflects Caro failed to file an answer to FHLMC's petition and failed to appear

  at trial. However, Caro contends that "[a]n objection" to the sufficiency ·of the description of the ·

  property sou~t to be recovered in a forcible detainer action "can be first made on appeal." In

  support, Caro cites to Granbeny v. Storey, 127 S.W. 1122 {Tex. Civ. App. 1910, no writ). Caro's

  reliance on Granbeny is misplaced. As FHLMC points out, the Granberry court specifically

  concluded that a complaint about the property description raised for the first time on appeal was late

  and should have been made to the trial court. 127 S.W. at 1125 (op. on reh'g). Nonetheless, we
                                                      . -_        ;   -~   ·, :,..-.   '· .
. · address the merits ofCaro's complaint. : '         ·· . ··
                                             ~.   .                          -            ,.
                                         . A:· Applicable La~v ·

          Pursuant to Texas Rule of Civil Procedure 741, a complaint for forcible entry and detainer

  must "describe the lands, tenements or premises, the possession of which is claimed, with sufficient

  certainty to identify the same .... " See TEX. R. Civ. P. 741. This Court has previously concluded

  that a street address is sufficiently certain to identify the premises made the subject of a detainer

  action. Mitchell v. Citifin. Mortg. Co., 192 S.W.3d 882, 883 (Tex. App.-Dallas 2006, no pet.).

                                 B. Application of the Law to the Facts

          Although Caro contends that FHLMC did not sufficiently describe the property sought to

  be recovered because FHLMC did not attach an exhibit containing the correct legal description, no

  such requirement exists. FHLMC's petition for forcible detainer includes the street address of the

  property, and this was sufficient. See Mitchell, 192 S. W .3d at 883. Moreover, contrary to Caro' s




                                                         -.)-"'
contention, the petition in fact included as an attachment the deed of trust which contained the legal

description of the property. We decide against Caro as to this argument.

                               III. Sufficiency of the Notice to Vacate

        In a single sentence, Caro also argues that FHLMC's notice to vacate was insufficient. Caro

argues that FHLMC "failed to follow" the property code and provide him notice to vacate the

property.

                                           A. Applicable Law

        To prevail in its suit, FHLMC had to show, among other things, that FHLMC gave proper

notice to Caro to vacate the property. See Elwell v. Countrywide Home Loans, Inc., 267 S.W .3d 566,

568-69 (Tex. App.-Dallas 2008, pet. dism'd w.o.j.). Under Texas Property Code section 24.005,

unless the parties have contracted for a different notice period, a tenant by sufferance is entitled to· ·
                                                 \..         : .: -   ~   .""" ·,   .~   ..

·at least three days' written notice to vacate before ·a forcible detainer action is filed. See TEX. PROP.   ..    ..
                                                                                                                  ..

                                                        -                       .
CODE ANN.§ 24.005(b) (West Supp. 2012). The notice t'oivacatemay be given by regular mail,

registered mail, or certified mail, return receipt requested. Jd.' at§ 24.005(f).

                                         B. Standard of Review

        When findings of fact and conclusions oflaw are not filed or properly requested, it is implied

that the trial court made all necessary findings to support its judgment. Beck v. Walker, 154 S.W.3d
895, 902 (Tex. App.-Dallas 2005, no pet.). When, as here, a reporter's record is filed, an appellant

may challenge the legal and factual sufficiency of these implied findings. Jd. Challenged fmdings

are reviewed under the same legal and factual sufficiency standards used in reviewing jury findings.

Walker v. Anderson, 232 S.W.3d 899, 907 (Tex. App.-Dallas 2007, no pet.). In challenging the

legal sufficiency of the evidence to support a finding on an issue for which the appellant did not have

the burden of proof, the appellant must demonstrate no evidence exists to support the adverse




                                                       -4-
               finding. Aland v. Martin, 271 S.W.3d 424,429 (Tex. App.-Dallas 2008, no pet.). In challenging

               the factual sufficiency of the evidence to support such a finding, the appellant must demonstrate the

              evidence is so weak as to be clearly wrong and unjust. THI oJTe"t. at Lubbock I, LLC v. Perea, 329
S.W.3d 548, 572 {Tex. App.-Amarillo 2010, pet. denied).

                                                 C. Application ofLaw to Facts

                      Caro does not argue, and nothing in the record reflects, the parties contracted for a notice

               period greater than three days. The record here reflects both regular and certified mail notices

               demanding vacation of the property were sent to Caro on two dates in January 2011. The record

              further reflects FHLMC filed its petition three months later, on May 18, 2011. We conclude the

              record before us contains some evidence supporting the trial court's implied finding that the notice

              FHLMC gave Caro was proper and that evidence is not so weak as to be clearly wrong and unjust.
                                                                       I,   :    I   ·:,   ..


.   . .·...   ·See TEX. PROP. CODE ANN.§     24.00§(b)~(f);   Aland, 271: S.W.2d-at429; Perea, 329 S.W.3d at 5.72 .

                                                      IV. CONCLUSION

                      We decide Caro's sole issue against him and affirm the trial court's judgment.




               111023F.P05




                                                                 -5-
                                  C!iourt of Ap-p .euls
                        lf.iftq 1ilistrict of W.exu.s at                      1ilullu.s
                                       JUDGMENT

PHILLIP CARO, Appellant                                       Appeal from the County Court at Law No.2
                                                              of Dallas County, Texas. {Tr.Ct.No. CC-11-
No. 05-11-01023-CV            V.                              04179-B).
                                                              Opinion delivered by Justice Lang, Justices
FEDERAL HOME LOAN MORTGAGE                                    Bridges and Richter participating.
CORPORATION, Appellee

       In accordance with this Court's opinion of this date, we AFFIRM the trial court's judgment.
We ORDER that appellee Federal Home Loan Mortgage Corporation recover its costs of this appeal
from appellant Phillip Caro.


Judgment entered January 14, 2013.
                                           I   . .   ~ :   .l .   . :.   ~"